DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-15, 20, 27 and 30 are cancelled. 
The Examiner notes that claim 38 is new. 
The Examiner notes that claims 16-19, 21-26, 28-29 and 31-38 are pending.

Response to Arguments
Applicant's arguments filed 6/3/2022, with respect to the 35 USC § 102/103 Rejections of claims 16-37 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-19, 21-22, 25, 28-29, 31, 34 and 36-38 are rejected under 35 U.S.C. 102 as being anticipated by Stathis (PGPub No US 2011/0043515, hereafter “Stathis ”) in view of Harring et al (PGPub No US 2018/0355638, hereafter “Harring”).
Examiner’s Note – claims 16, 29 and 37 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.

Regarding claims 16, 29 and 37, Stathis discloses: 
a group of at least two electronic devices (Stathis – fig. 1, items 110, 112, 142-150, 142A-150A; p [0112]-[0113]; p [0010], “master station”, “substation”), which are configured to be used for the construction of buildings or other structures as part of surveying tasks in the field of building installation (Stathis – fig. 39; p [0323]-[0324]; p [0007]; p [0104]), wherein the group of at least two electronic devices includes devices for optical distance measurement or the acquisition of three-dimensional coordinates of remote objects (Stathis – fig. 19; p [0229]-[0232]; p [0323]-[0324]; p [0007]; p [0104]), wherein the at least two electronic devices are optionally selected from the group of theodolites, tachymeters, total stations, laser trackers, laser scanners, hand-held distance measuring devices, rotational lasers, pipe lasers, line lasers, or cable detectors (Stathis – fig. 19; p [0229]-[0232];; p [0324]; p [0118], “theodolite”), wherein the at least two electronic devices are configured to be used jointly and to operationally interact (Stathis – p [0014], “the [controller sends] various commands to the Master station [device 1] to control the Master station and the substations [device 2]. The Master station also receives information from the substations and provides said information to the controller”; p [0247]), and wherein each of the at least two electronic devices has an electronic communication unit designed for exchanging internal data between the at least two electronic devices (Stathis – fig. 2, items 204, 206, shows electronic communication unit of the substation [device 2]; fig. 3, items 304, 306, shows electronic communication unit of the Master station [device 1]; p [0167], teaches the substation [device 2] can receive and transmit signals to a Master station [device 1] or to other substations; p [0120], teaches the Master station comprises a receiver and a transmitter for receiving and transmitting signals from substations and/or other master stations; p [0113], teaches substations can transmit and/or receive signals, and construction site information received by Master station module from one of the substations; p [0121], teaches the Master station module can locate reference points [substations] and transfer the distance information for the reference points [internal/configuration data] to the controller), wherein: 
a first electronic communication unit [master station] of the electronic communication units comprises a receiver unit configured to receive external data from an external computer unit (Stathis – fig. 1, items 102, 106, 110, shows master station connectivity to external source; p [0114], teaches master station connectivity to storage; p [0116], teaches storage connectivity to external source; p [0162], teaches the Master station can receive signals from the Internet [external computer unit]); 
the first electronic communication unit or a second electronic communication unit of the electronic communication units comprises an arithmetic unit [processor] with an algorithm (Stathis – p [0119]; p [0166], teaches loading a program/algorithm to the Master station), wherein the algorithm is designed to generate configuration data based on the external data as internal data (Stathis – p [0403], teaches using software [algorithm] to map [align] a drawing [external data] to the measured site [internal data]”, interpreted per Applicant’s published specification p [0071]), and is designed to transmit the configuration data to at least one other electronic communication unit of the system (Stathis – p [0403], teaches the location of the Processor which may be held by a user [at least one other electronic communication unit] and tracked by the Master station can also be displayed simultaneously with the space being generated and the overlaid space separately generated using AutoCAD allowing the user of the system to navigate a virtual space and also to make markings in the actual space that represent the location of objects and/or structures of the virtual space. That is, the user of the system can be guided by said system in real time to perform a layout of the construction site; requires transmitting the data to the user’s device); 
one or more of the electronic communication units comprise a digital display device for a visual display of information for a user (Stathis – p [0013], “the system can guide a user within the multi-dimensional space by displaying the multi-dimensional space (e.g., a 3D graphics representation)”; p [0114]), wherein the display device is designed to display updated information based on the configuration data (Stathis – p [0422] “Create a new drawing or update existing drawings directly in the field”); and 
each of the at least two electronic devices comprises a plurality of functions that can be activated and deactivated individually (Stathis – p [0127], “on demand”, “turn the visible laser pointer on or off”), wherein at least the second electronic communication unit comprises a control unit that is designed for controlling the corresponding electronic device based on the configuration data (Stathis – fig. 2, item 210; p [0167], teaches commands are processed by the processor to control the mechanical structure to perform a task; p [0127], teaches turning, moving up/down to an angular position, wherein the configuration data provides the reference for the movement), said controlling including at least one of activating or deactivating individually a subset of functions of the plurality of functions of the electronic device based on the configuration data (Stathis – p [0362], teaches a device is directed to specific position coordinates [function #1], and is directed to perform certain tooling operations such as drilling a hole [function #2] [eg, two functions done in series/individually]; wherein the tooling functions may be considered a subset of the positioning function).
Stathis does not explicitly disclose the external data comprise license-related data for the at least two electronic devices.
Harring teaches the external data comprise license-related data for the at least two electronic devices (Harring - p [0061], teaches license codes received from a server can be sent to a measuring device to enable one or more functions; p [0014]-[0016], teaches the measuring device may be a theodolite or total station [ie, a Master station and a substation]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize licensing information as taught by Harring in Stathis for the expected benefit of protecting expensive equipment from unauthorized use and for fleet management of rental companies (Harring - p [0003]; p [0137]).	
Regarding claim 18, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Stathis discloses the receiver unit is configured as a mobile wireless receiver unit for receiving the external data over a wireless network (Stathis – fig. 1B, item 20A).
Regarding claim 19, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Harring discloses the external data comprise license keys for the at least two electronic devices (Harring - p [0061], “license codes”).
Regarding claim 21, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Stathis discloses the first electronic communication unit comprises both the receiver unit and the arithmetic unit and is designed to transmit the configuration data to at least the second electronic communication unit (Stathis – fig. 3, items 304, 306, 308; p [0120]).
Regarding claim 22, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Stathis discloses the second electronic communication unit comprises the arithmetic unit (Stathis – fig. 2, item 208; p [0167]) and is designed to transmit the configuration data to at least the first electronic communication unit (Stathis – fig. 2, item 208; p [0167]), wherein the first communication unit is designed to transmit the external data to the second communication unit comprising the arithmetic unit (Stathis – fig. 1, items 106, 130; p [0112], teaches sending a command from the navigator [external data] to the master station; p [0112], “the commands [external data] from Master station module 110 are transmitted over communication links 132, 134, 136, 138 and 140 [to substations]”).
Regarding claim 25, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Stathis discloses at least one of the electronic communication units has a data memory (Stathis – fig. 1, item 106; p [0123]-[0124]) and is configured to: acquire or retrieve information about devices of the group of at least two electronic devices (Stathis – p [0185]; p [0268]), store acquired or retrieved information in the data memory (Stathis – p [0113]), and display the information to a user on the display device (Stathis – p [0125]; p [0113]).
Regarding claim 28, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends further, Harring discloses the group of at least two electronic devices comprises at least one protective container (Harring – p [0011]), which has an interior space that is designed for receiving at least one of the electronic devices (Harring – p [0011]), wherein: 
the protective container has a digital display device on an outer shell of the protective container (Harring – p [0031]); and 
an electronic communication unit of the protective container is configured as an interior-space electronic communication unit for communication with electronic communication units of electronic devices located in the interior space (Harring – p [0031]).
Regarding claim 31, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Stathis discloses at least one of the devices of the group of at least two electronic devices is a laser beam projection device (Stathis – p [0118]), and wherein at least one other of the devices is designed to receive a laser beam of the laser beam projection device (Stathis – p [0120]), wherein the at last two electronic devices are used jointly and operationally interact with each other (Stathis – p [0247]; p [0256]-[0261]).
Regarding claim 34, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Harring discloses the configuration data comprises license keys for the at least one activation or deactivation of functions of the device (Harring – p [0061]).
Regarding claim 36, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Stathis discloses a first laser beam receiving device comprises a first electronic communication unit (Stathis – fig. 1, items 146; fig. 2, items 202, 204, 206; p [0167]), and 
the laser beam projection device comprises a second electronic communication unit (Stathis – fig. 3, items 302, 304, 306; p [0120]), wherein
the first electronic communication unit comprises the receiver unit (Stathis – fig. 2, items 204; p [0167]), and the second electronic communication unit comprises the arithmetic unit (Stathis – fig. 3, item 308; p [0120]), and is designed to transmit the configuration data at least to the first electronic communication unit (Stathis – p [0187]-[0191]),
wherein the first electronic communication unit is designed to transmit the configuration data to the second electronic communication unit (Stathis – p [0187]-[0191]).
Regarding claim 38, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Harring discloses the at least two electronic devices are rented devices (Harring – p [0088], “rental agreement of the device”), the configuration data comprise rental contract-relevant data regarding at least one of rental company, owner, product name, serial number, customer number, rental contract number, rental period, return date, return location, number and identity of the rented devices, and activated and deactivated functions of the rented devices (Harring – p [0091]; p [0061], teaches determining whether usage authorization exists based on time-related [rental period] or individual-related [owner] information), the contract-relevant data can be accessed from a server and displayed to the user by the display device (Harring – p [0041]; p [0061]; p [0138]).

Claims 23-24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stathis and Harring in view of Randolph (PGPub No US 2016/0132839, hereafter “Randolph”).
Regarding claim 23, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, however, it does not explicitly disclose at least one of the electronic communication units is configured to acquire usage data of at least one device of the group of at least two electronic devices at defined intervals.
Randolph teaches at least one of the electronic communication units is configured to acquire usage data of at least one device of the group of at least two electronic devices at defined intervals (Randolph - p [0009]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the component monitoring as taught by Randolph in Stathis and Harring for the expected benefit of automatically maintaining inspection, replacement and cost schedules based on the updated condition ratings (Randolph - p [0040]).
Regarding claim 24, the combined art of Stathis and Randolph makes obvious all of the limitations on which this claim depends, further, Randolph discloses the internal data comprises maintenance data with information about a maintenance date of at least one device of the group of the at least two electronic devices, and the display device of the at least one device is designed to display the maintenance date (Randolph - p [0041], “a screen 80 on the portable electronic device 72 to alert the technician 70 of the need for a scheduled inspection”), wherein at least one of the electronic communication units comprises a statistics unit with an algorithm that is configured to calculate the maintenance date of at least one device of the group of the at least two electronic devices based on the usage data of the at least one device (Randolph – abstract, “database updates the operational characteristic therein based on the status received from the sensor over the communication network, and adjusts an inspection schedule for the at least one component based on the status of the operational characteristic received by the database”; p [0066], “predictive maintenance program”).
Regarding claim 35, the combined art of Stathis and Randolph makes obvious all of the limitations on which this claim depends, further, Randolph discloses the internal data comprises maintenance data with information about a maintenance date of at least one device of the group of the at least two electronic devices, and the display device of the at least one device is designed to display the maintenance date (Randolph - p [0041], “a screen 80 on the portable electronic device 72 to alert the technician 70 of the need for a scheduled inspection”); wherein at least one of the electronic communication units is configured to send the usage data of the at least one device to the external computer unit (Randolph – p [0036], “equipment such as an HVAC system 52 may include a transmitter 54 for reporting specific operating conditions, such as operating efficiency, age, hours of operation, date of last service, component functionality”), the external data comprises information about the maintenance date, and the algorithm of the arithmetic unit is designed to generate the maintenance data based on the external data (Randolph – abstract, “database updates the operational characteristic therein based on the status received from the sensor over the communication network, and adjusts an inspection schedule for the at least one component based on the status of the operational characteristic received by the database”; p [0066], “predictive maintenance program”; the Examiner notes that the external data is based on the internal data, therefore the maintenance data is based on the external data).

Claims 17, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stathis and Harring in view of McKinley et al (PGPub No US 2016/0012707, hereafter “McKinley”).
Regarding claim 17, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, further, Stathis discloses each communication unit is configured to exchange the internal data among one another (Stathis – p [0315], teaches substations may work in a daisy chain [ ie, exchange the internal data]).
The combined art of Stathis and Harring does not explicitly disclose using near field communication.
McKinley teaches using near field communication (McKinley – p [0053]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize NFC technology as taught by McKinley in Stathis and Harring for the expected benefit of implementing a well-understood technologies and techniques (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 26, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, however, it does not explicitly disclose detect other communication units to which current configuration data have already been transmitted; and display to a user on the display device, the electronic communication units of the devices to which the current configuration data are yet to be transmitted.
McKinley teaches detect other communication units to which current configuration data have already been transmitted (McKinley – p [0111], “where an alert has not been triggered data may be pulled from cloud database”, requires knowing whether the data has been transmitted; p [0116], “a decision engine can determine if the case is resolved”, requires knowing whether the data has been transmitted); and display to a user on the display device, the electronic communication units of the devices to which the current configuration data are yet to be transmitted (McKinley – p [0116], “Cases and work orders from the installed product can be saved at this point for technicians to view in database”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the configuration data as taught by McKinley in Stathis and Harring for the expected benefit of allowing decisions to be made based on task priority/emergency conditions (McKinley – p [0004]; p [0064]).
Regarding claim 32, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, however, it does not explicitly disclose the receiver unit is configured as a Low Power Network (LPN) receiver unit for receiving the external data via a low-power network.
McKinley teaches the receiver unit is configured as a Low Power Network (LPN) receiver unit for receiving the external data via a low-power network (McKinley – p [0051], “LoRa”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize LPN technology as taught by McKinley in Stathis and Harring for the expected benefit of implementing a well-understood technologies and techniques (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Stathis and Harring in view of Klicpera et al (PGPub No US 2016/0076909, hereafter “Klicpera”).
Regarding claim 33, the combined art of Stathis and Harring makes obvious all of the limitations on which this claim depends, however, it does not explicitly disclose the external data are encrypted, and the arithmetic unit comprises an algorithm configured to decrypt the external data.
Klicpera teaches the external data are encrypted (Klicpera – fig 1, item 54; p [0044], “wireless communication means 54 preferably utilizes encryption”), and the arithmetic unit comprises an algorithm configured to decrypt the external data (Klicpera – p [0060]-[0061], teaches decrypting data; p [0080], “encryption and signing calculations can be executed only when there is free processing time”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize encrypted communication technology as taught by Klicpera in Stathis and Harring for the expected benefit of providing a secure transfer of the data from the monitoring device to a remote device using commonly known technology (Klicpera – p [0044]).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LISA E PETERS/Primary Examiner, Art Unit 2862